Citation Nr: 1710155	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a local hearing conducted by a Decision Review Officer (DRO) in April 2012.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  Transcripts of the hearings are associated with the evidentiary record.

This matter was remanded by the Board in November 2014 and July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the October 2008 rating decision, the RO, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  However, in the January 2010 substantive appeal, the Veteran stated he was seeking service connection for his left ear.  Accordingly, the Board finds the Veteran did not perfect an appeal as to the issue of entitlement to service connection for right ear hearing loss disability, and thus, that issue is not currently before the Board.

	
FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current left ear hearing loss disability is related to his military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, left ear hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  Upon VA examination in September 2008, the Veteran's auditory thresholds in the frequencies 2000, 3000, and 4000 Hertz in the left ear were 40 decibels or greater.  Accordingly, the Veteran has a current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Board finds the second Shedden element is also met.  The Veteran contends he was exposed to noise during his service in Vietnam serving as a door gunner on a helicopter, and from firing other weapons.  See, e.g., July 2014 videoconference hearing testimony; April 2012 DRO hearing testimony.  The Veteran's DD Form 214 confirms that during his active duty service the Veteran's Military Occupational Specialty was Light Weapons Infantryman, and the National Personnel Records Center has verified the Veteran served in the Republic of Vietnam from March 1963 to June 1963.  As such, the Board finds the Veteran was exposed to noise during service.  See 38 U.S.C.A. § 1154.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current left ear hearing loss disability.

The Veteran's service treatment records do not include any complaints, treatment, or diagnoses of hearing loss during service.  Upon his November 1964 separation examination, audiometric testing indicated the Veteran's hearing was within normal limits bilaterally.

Upon examination by Dr. T.M.G. in May 1984, puretone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
5
10
30
20

Dr. T.M.G. diagnosed mild high frequency sensorineural hearing loss of the left ear, and indicated the significant threshold shift was permanent.

In a March 1986 decision, the U.S. Department of Labor Office of Workers' Compensation Programs noted the Veteran was employed as a civil engineering technician, and the Veteran had filed a notice of injury contending loss of hearing due to noise exposure at work.  The Veteran testified that he had been exposed to equipment that produced loud noise, and protective equipment was worn.  The hearing officer noted the evidence showed the Veteran had been employed since 1965, and had been exposed to harmful noise in performing his duties.  The May 1984 audiogram from Dr. T.M.G. was noted, and the hearing officer stated a Dr. J.S.T. had diagnosed unilateral mild sensorineural hearing loss at 4000 Hertz following testing, but that Dr. J.S.T. felt that this loss in the left ear was probably not due to noise exposure at work.  The hearing officer stated the district medical director reviewed the case, "and commented that the industrial noise exposure of [the] claimant normally produces bilaterally equivalent losses.  The audiograms on record show[] this unilateral loss was present when the first audiograms were taken.  It was noted that the sharp [4000] notch seen is classical in gunfire exposure."  The hearing director therefore affirmed the decision finding the Veteran did not have any loss of hearing due to his post-service employment.

Upon VA examination in September 2008, the VA examiner reviewed the claims file, and noted the Veteran's reports of military noise exposure, as well as "significant" occupational noise exposure, and occasional recreational noise exposure.  The VA examiner also noted the Veteran's separation physical examination showed hearing thresholds within normal limits in the left ear.  The September 2008 VA examiner opined, "Because the [V]eteran's hearing thresholds were within normal limits in the left ear at the time of separation and because there is no evidence showing a hearing loss in the left ear one year after separation, the [V]eteran's current left ear hearing loss is less likely as not related to or caused by his military noise exposure."

In the January 2010 substantive appeal, the Veteran reported that he began having hearing loss early on, but was not advised to have a hearing test until 1984.  The Veteran also stated that his spouse and children noticed he was constantly asking them to repeat themselves over the years.

Upon VA examination in June 2010, the VA examiner noted the Veteran's report of hearing loss while he was in the military, as well as his reports of in-service noise exposure.  The June 2010 VA examiner did not opine as to the etiology of the Veteran's left ear hearing loss disability.

During the April 2012 DRO hearing, the Veteran testified that he could tell when he got out of the service he had a decrease in hearing, but that he did not receive a hearing examination until 1984.  The Veteran reported he did not have hearing protection in service, and that the only noise he was around during his career was a little engine, and he had hearing protection.

In a June 2012 statement, the Veteran's wife reported she had met the Veteran in 1966, and that "he seemed normal at the time, but as time passed I began to see that there was something not right with him."  She reported the Veteran would often ask her what she had said, or state he could not hear her.  She stated she also noticed the Veteran could not understand a lot of what was being said when they would go to the movies or a restaurant.  She further stated that after they were married in 1969, the Veteran would turn the volume on the television and radio up loudly, stating he could not understand what was being said, or the music being played.  She related that eventually he began to stay in the den, and still does, because of the volume of everything being so loud.

In a June 2012 statement, the Veteran reported that he was unaware he had a problem following his discharge from service, but that he would repeatedly ask people what they had said, or that he would just answer "yes" or "no" because it was embarrassing to constantly ask what someone had said.  He further stated the volume on all of his electronic equipment was at its highest, and his wife and children would complain about the noise.

Upon VA examination in February 2015, the VA examiner reviewed the evidentiary record, and noted the Veteran's report of military noise exposure, occupational noise exposure to engines, and occasional recreational noise exposure.  The examiner stated a comparison of the Veteran's induction and separation physical hearing thresholds did not show a worsening significant threshold shift in hearing in either ear.  The examiner noted a 2006 Institute of Medicine (IOM) study and report, in which the IOM stated that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

The February 2015 VA examiner stated that the Veteran's last examination in service indicated that there had been no clinically significant increase in thresholds for frequencies most commonly affected by noise exposure compared to his first examination in service.  The February 2015 VA examiner concluded, "While reports of specific military related noise exposure and/or reports of any continuation of difficulties with hearing since service would be considered in formulating an opinion regarding current hearing loss, there is a lack of objective evidence of permanent noise-induced loss of hearing over time in service based on frequency specific audiological testing during time in service.  Given these factors, it can be stated that the [V]eteran's current left ear hearing loss is less likely as not due to noise exposure in the military."

In an August 2016 opinion, the same VA examiner indicated she had examined the Veteran in July 2016, and that the evidentiary record had been reviewed.  The VA examiner then provided the same negative nexus opinion and rationale as rendered upon VA examination in February 2015.

The September 2008 and February 2015 VA examiners appear to have based their negative nexus opinions solely on the lack of documentation regarding the Veteran's left ear hearing loss during service, and immediately following his separation from active duty service.  However, the Veteran and his wife are competent to discuss observed physical symptoms, such as a decrease in hearing sensitivity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The VA examiners did not address the Veteran's competent statements regarding the onset of decreased hearing sensitivity during service, or the competent statements from the Veteran and his wife regarding the continuation of his decreased hearing sensitivity since his separation from active duty service.  The Board finds that the Veteran and his wife's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service, that he began to experience hearing loss during service, and that he has experienced hearing loss since service. 

Further, the March 1986 Office of Workers' Compensation Programs decision is generally supportive of the Veteran's claim, as it indicates the Veteran's left ear hearing loss was not caused by occupational noise exposure following service, a job the Veteran had held since 1965, right after his separation from active duty service.  The decision further indicates that a medical director had opined that the sharp 4000 Hertz notch seen in the Veteran's 1984 audiograms "is classical in gunfire exposure."  This appears to support the Veteran's contention that his current left ear hearing loss disability is related to service as a door gunner in Vietnam.

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current left ear hearing loss disability.  Accordingly, the Board finds that a grant of service connection is warranted for left ear hearing loss disability.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


